--------------------------------------------------------------------------------

EXHIBIT 10.5
                                                                                                                   

 Confidential    Execution Version

 





MANAGEMENT SERVICES AGREEMENT





between





LAREDO OIL, INC., a Delaware corporation




and





STRANDED OIL RESOURCES CORPORATION, a Delaware corporation












___________________________


Dated as of June 14, 2011
___________________________


 


 


 

la-1107299
 
1

--------------------------------------------------------------------------------

 
Confidential



MANAGEMENT SERVICES AGREEMENT
 
This MANAGEMENT SERVICES AGREEMENT (this "Agreement") is dated as of June 14,
2011 (“Agreement Date”), and is between LAREDO OIL, INC., a Delaware corporation
(“Laredo”), and STRANDED OIL RESOURCES CORPORATION, a Delaware corporation (“the
Company”).
 
RECITALS
 
WHEREAS, the Company has been formed for the purpose of engaging in the business
of, among other things, (a) the recovery and sale of stranded oil from an
existing mature oil field with specific characteristics by using an enhanced oil
recovery method known as “Underground Gravity Drainage”, which uses conventional
mining processes to establish a chamber underneath the oil field from where
closely spaced wellbores can be drilled up into the oil reservoir, allowing
gravity to drain the targeted reservoir through the wellbores; and (b) the
creation, development and use of processes, procedures, protocols, formulae,
criteria and methodology for determining which oil fields are more suitable for
the recovery of such stranded oil through application of the UGD Process
(referred to generally as the “Selection Process”) (collectively, the
“Business”);
 
WHEREAS, concurrently herewith Laredo and the Company are entering into a
certain License Agreement of even date herewith (“Laredo License”) pursuant to
which Laredo grants to the Company an exclusive license to use and exploit
Laredo’s intellectual property rights relating to the UGD Process and the
Selection Process;
 
WHEREAS, concurrently herewith, Laredo and Mark See, an individual (“MS”), are
entering into a certain License Agreement of even date herewith (“MS-Laredo
License”) pursuant to which MS grants to Laredo an exclusive license to use and
exploit MS’s intellectual property rights relating to the UGD Process and the
Selection Process solely for the purpose of enabling Laredo to include MS’s
intellectual property in the intellectual property rights being licensed to the
Company by Laredo pursuant to the Laredo License.  MS is the President, Chief
Executive Officer and Director of Laredo, and owns, directly or indirectly, and
controls a majority of the issued and outstanding capital stock of Laredo;
 
WHEREAS, except as otherwise expressly provided in this Agreement, this
Agreement shall remain in full force and effect without regard to the continued
effectiveness of either the MS-Laredo License or the Laredo License;
 
WHEREAS, concurrently herewith, the Company and Alleghany Capital Corporation, a
Delaware corporation (“Alleghany”), are executing and delivering a certain
Funding Agreement of even date herewith (“Funding Agreement”);
 
WHEREAS, the Company wishes to obtain the services of Laredo to assist the
Company in managing the Business, subject to the overall direction and
supervision of the Board of Directors of the Company and such management
personnel of the Company as the Board of Directors may designate or authorize;
 
WHEREAS, the management services to be provided by Laredo pursuant to this
Agreement are intended to be rendered by the employees and/or contractors
identified on Exhibit A attached hereto (the “Key Persons”), upon the terms and
conditions contained herein.
 

 
la-1107299
 
2

--------------------------------------------------------------------------------

 
Confidential



 
NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Laredo, on the one
hand, and the Company, on the other, hereby agree as follows:
 
CERTAIN DEFINITIONS
 
For purposes of this Agreement, the following terms shall have the meanings
specified:
 
“Acquired Field No. 1” shall have the meaning set forth in the Laredo License.
 
“Acquired Field No. 2” shall have the meaning set forth in the Laredo License.
 
“Affiliate” means as of the date of determination any Person that, directly or
indirectly, through one or more intermediaries, is (and for so long as it is)
controlled by, controls or is under common control with Laredo or the Company,
as the case may be.  The term “control” (including the terms controlling,
controlled by and under common control with) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, by
contract, or otherwise.
 
“Change of Control” shall have the meaning set forth in the Laredo License.
 
“Confidential Information” has the meaning set forth in Section 12.
 
“Corporate Event” shall have the meaning set forth in the Laredo License.
 
“Development Failure” shall have the meaning set forth in the Laredo License.
 
“Field” shall have the meaning set forth in the Laredo License.
 
“Effective Date” means the Agreement Date.
 
 
la-1107299
 
3

--------------------------------------------------------------------------------

 
Confidential



“Event of Default” means the existence or occurrence of any one or more of the
following: (a) any breach or failure on the part of Laredo to perform one or
more of its duties and obligations under this Agreement or any Related Agreement
and, if such breach or failure is capable of being cured or remedied, such
breach or failure is not cured or remedied (i) within thirty (30) days after
Laredo receives written notice of such breach or failure or (ii) if any other
cure period for such breach or failure is expressly set forth in this Agreement
or any Related Agreement, within such cure period expressly set forth in this
Agreement or any Related Agreement; (b) the breach or inaccuracy of any
representation or warranty made by Laredo in this Agreement or any Related
Agreement and, if such breach or inaccuracy is capable of being cured or
remedied, such breach or inaccuracy is not cured or remedied (i) within thirty
(30) days after Laredo receives written notice of such breach or inaccuracy or
(ii) if any other cure period for such breach or inaccuracy is expressly set
forth in this Agreement or any Related Agreement, within such cure period
expressly set forth in this Agreement or any Related Agreement; (c) any breach
or failure on the part of Laredo to perform one or more of its duties and
obligations under any other written agreement with any Person other than the
Company if such breach or failure materially and adversely affects or is
reasonably expected to materially and adversely affect Laredo’s ability to
perform its duties and obligations under this Agreement or any Related
Agreement; (d) the failure, refusal or inability of Mark See to render the
Services required to be rendered by him in accordance with the terms and
conditions of this Agreement (including Exhibit A hereto), regardless of the
reason for such failure, refusal or inability, including, without limitation, by
reason of the death or disability of Mark See or the cessation of Mark See’s
employment with Laredo (unless Mark See becomes a full-time employee of the
Company, with the consent of the Company, upon his cessation of his employment
with Laredo); (e) the occurrence of any “Event of Default” (as this term is
defined in the Laredo License); (f) the occurrence of any “Event of Default” (as
this term is defined in the MS-Laredo License); (g) any termination of the
Laredo License and/or the MS-Laredo License, including, without limitation, any
such termination or deemed termination in any bankruptcy proceeding; and/or (h)
the commencement of any lawsuit or administrative proceeding by any Person or
governmental entity or agency or self regulatory organization, or the
commencement or initiation of any investigation by any governmental entity or
agency or self regulatory organization, based upon or arising out of any conduct
or activity, or any alleged conduct or activity, which if such conduct or
activity occurred in whole or in part would also constitute or result in a
breach of the representations and warranties set forth in Sections 10.2(k)
and/or 10.2(l).
 
“Management Services Fees” means collectively the Monthly Management Services
Fees and the Quarterly Management Services Fees.
 
“Monthly Management Services Fee” and “Monthly Management Services Fees” shall
have the meaning set forth in Section 5.1.
 
“Person” or “person” means any individual, sole proprietorship, corporation,
limited liability company, general partnership, limited partnership, limited
liability partnership, trust, association, fund, firm or other entity.
 
“Quarterly Management Services Fee” and “Quarterly Management Services Fees”
shall have the meaning set forth in Section 5.2.
 
“Related Agreements” means and includes all of the following: (a) the Laredo
License; (b) the MS-Laredo License; (c) that certain Loan Agreement dated as of
November 22, 2010 between Alleghany and Laredo; (d) that certain Senior
Promissory Note dated November 22, 2010 made by Laredo; (e) that certain Loan
Agreement dated as of April 6, 2011 between Alleghany and Laredo; (f) that
certain Senior Promissory Note dated April 6, 2011 made by Laredo; (g) the
Additional Interests Grant Agreement (as this term is defined in the Laredo
License); and (h) any other written agreement entered into either as of the
Effective Date or after the Effective Date between the Company and/or its
Affiliates, on the one hand, and Laredo and/or its Affiliates, on the other
hand.
 
“Receiving Party” has the meaning set forth in Section 12.
 

 
la-1107299
 
4

--------------------------------------------------------------------------------

 
Confidential



“Test Well” shall have the meaning set forth in the Laredo License.
 
AGREEMENT
 
1.           Term and Termination.
 
1.1.           Term.  The initial term of this Agreement shall commence on the
Effective Date and, unless sooner terminated pursuant to this Section 1, shall
expire on the day before the third (3rd) anniversary of the Effective Date
(“Initial Term”); provided, however, that at the expiration of the Initial Term
and each “Renewal Term” (as defined below), the term of this Agreement shall
automatically continue for successive periods of one year each (with each such
successive year period being referred to herein as a “Renewal Term”), unless at
least thirty (30) days prior to the end of the Initial Term or the then current
Renewal Term, as the case may be, the Company delivers written notice of
non-renewal (“Non-Renewal Notice”), in which event this Agreement shall
terminate as of the end of the Initial Term or the then current Renewal Term, as
applicable.  The date on which this Agreement expires or is terminated (either
by reason of non-renewal or otherwise) pursuant to the provisions of this
Section 1 shall be referred to herein as the “Termination Date.”  The
capitalized word “Term” as used herein shall mean the period beginning on the
Effective Date and ending on the Termination Date.
 
1.2.           Termination by Company.
 
(a)           Notwithstanding anything to the contrary set forth in this
Agreement, at any time following the first (1st) anniversary of the Effective
Date the Company shall have the right, exercisable in its sole and absolute
discretion, to terminate this Agreement at any time without any cause or reason
upon sixty (60) days prior written notice to Laredo.
 
(b)           Notwithstanding anything to the contrary set forth in this
Agreement, the Company shall have the right, exercisable in its sole and
absolute discretion, to terminate this Agreement upon the occurrence of any
Event of Default or at any time thereafter by giving Laredo written notice of
such termination.
 
1.3.           Termination by Laredo.  Laredo shall have the right, exercisable
in its sole and absolute discretion, to terminate this Agreement by giving the
Company at least ninety (90) days prior written notice of such termination if
(a) there is a Development Failure, the Company fails to cure or remedy such
Development Failure within such 90-day period, and Laredo exercises its right to
terminate the exclusivity of the license granted to the Company under the Laredo
License pursuant to Section 8.2(a) of the Laredo License; or (b) the Company
fails to pay the Monthly Management Service Fees and/or the Quarterly Management
Services Fees when due under this Agreement and the Company fails to cure or
remedy such failure to pay within such 90-day period; provided, however, that
Laredo shall not have the right to terminate this Agreement if an Event of
Default exists and is continuing as of the date on which Laredo exercises such
right.
 
1.4.           Termination By Reason of Unsatisfactory Test Well Results.  The
Company shall have the right to terminate this Agreement if Alleghany and/or the
Company determine, in its or their sole and absolute discretion, that the Test
Well results for Acquired Field No. 1 or Acquired Field No. 2 and/or any third
party reserve reports for Acquired Field No. 1 or Acquired Field No. 2, is or
are unsatisfactory.
 

 
la-1107299
 
5

--------------------------------------------------------------------------------

 
Confidential



 
1.5.           Termination Upon Termination of Certain Related
Agreements.  Notwithstanding anything to the contrary set forth in this
Agreement, the Company shall have the right to terminate this Agreement upon or
at any time after the Laredo License and/or the MS-Laredo License is terminated,
including, without limitation, any such termination or deemed termination in any
bankruptcy proceeding.
 
1.6.           Effect of Termination.  The termination or expiration of this
Agreement does not relieve any of the parties of their obligations or
liabilities under or in respect of this Agreement accruing or arising prior to
the Termination Date.
 
1.7.           Decision by Company Not To Use the Services of a Key
Person.  Notwithstanding anything contained in this Agreement to the contrary,
the Company shall have the right, at any time, with or without cause or reason,
or for no reason at all, to notify Laredo that it no longer wants one or more
individual Key Persons to render the Services, in which event the “Monthly
Management Services Fee” referred to in Section 5 of this Agreement shall be
adjusted accordingly based upon the Initial or Adjusted Monthly Base Salaries
allocated for such Key Person, as applicable, as set forth in Exhibit B.
 
2.           Services.
 
2.1.           Services.
 
(a)           On the terms and subject to the conditions of this Agreement,
Laredo hereby agrees to assist the Company in managing the Business by providing
the following services (hereinafter collectively referred to as the “Services”)
through the Key Persons, whose services shall be loaned to the Company for such
purposes: (a) the Services set forth on Exhibit A attached hereto; and (b) such
knowledge, assistance and cooperation as the Company may request in connection
with the Company’s preparation of its business plans, annual budgets and
reports, and quarterly budgets and reports.  Laredo shall exercise commercially
reasonable efforts to cause the Key Persons to render the Services to the
Company.  Such Services shall be rendered to the Company and/or to such
divisions, subsidiaries and affiliates of the Company as the Company may, from
time to time, specify.  Notwithstanding anything which may be contained in this
Agreement to the contrary, all of the Services shall be rendered subject to the
overall supervision and direction of the Board of Directors of the Company and
such management personnel of the Company as the Board of Directors may designate
or authorize.
 
(b)           If requested by the Company, Mark See shall have such titles and
hold such positions within the Company, and have such authority to act on behalf
of the Company, as the Company may, from time to time, designate, and he shall
serve in such capacities and exercise such authority solely at the pleasure and
subject to the discretion and supervision of the Board of Directors of the
Company.
 
 

 
la-1107299
 
6

--------------------------------------------------------------------------------

 
Confidential



2.2.           Additional Employees and Contractors.  From time to time during
the Term, the services of additional employees of Laredo and the services of
independent contractors engaged by Laredo may be required in order to render the
Services (or such additional services as Laredo and the Company may mutually
agree upon), in which event such additional employees and such independent
contractors shall become “Key Persons” hereunder and Exhibit A and Exhibit B
shall be modified accordingly, subject to the mutual agreement of the Company
and Laredo, including the mutual agreement of the Company and Laredo with
respect to the additional “Monthly Management Services Fee” to be charged for
such additional services to be rendered by such additional employees and such
independent contractors, it being understood that the additional “Monthly
Management Services Fee” for any independent contractors shall be equal to the
amount payable by Laredo to such independent contractors under the terms of the
agreement between Laredo and such independent contractors without any mark-up or
provision for benefits.  As a condition to the effectiveness of the addition of
such additional employees and independent contractors as “Key Persons”
hereunder, each such additional employee shall execute and deliver to the
Company an “Inducement Letter” in the form of Appendix A hereto and each such
independent contractor shall execute and deliver to the Company an “Inducement
Letter” substantially in the form of Appendix A hereto.
 
2.3.           Laredo Agreements With Key Persons.  Laredo and each Key Person
shall have executed an offer letter, employment agreement or independent
contractor agreement, or an appropriate amendment to any such pre-existing
agreement, as applicable, which expressly provides that such Key Person agrees
to provide his or her services to the Company as a “Key Person” hereunder and
execute and deliver the Inducement Letter in the form or (in the case of an
independent contractor, substantially in the form) of Appendix A hereto.
 
2.4.           No Solicitation of Key Persons.  Notwithstanding anything to the
contrary contained in this Agreement, during the Term and so long as a Key
Person is employed by Laredo, the Company shall not, without the consent of
Laredo, solicit any such Key Person to terminate his or her employment with
Laredo and become a direct employee of the Company; provided, however, that the
foregoing restriction shall not apply if such solicitation occurs in connection
with a Corporate Event.
 
3.           Inducement Letters; Time Devoted.
 
3.1.           Inducement Letters.  Concurrently herewith, each Key Person shall
execute and deliver to the Company an “Inducement Letter” in form and substance
as Appendix A annexed to this Agreement (or in the case of an independent
contractor, substantially in the form of Appendix A hereto as determined by the
Company).  The effectiveness of this Agreement is contingent upon the execution
and delivery of such Inducement Letter by Mark See and Brad Sparks.  With
respect to each of Donald Missey and Jonathan Richter, the payment of the
“Monthly Management Services Fees” attributable to each such Key Person shall
not be payable unless and until such Key Person is hired by Laredo as full-time
employee pursuant to a written offer letter or employment agreement which
provides that such Key Person will perform the job and render the Services to
the Company applicable to such Key Person as set forth in Exhibit A, and such
Key Person executes and delivers an Inducement Letter.  With respect to each
unnamed Key Person set forth in Exhibit A, the payment of the “Monthly
Management Services Fees” attributable to such Key Person shall not be payable
unless and until such Key Person is identified by Laredo, approved by the
Company in its sole and absolute discretion, and hired by Laredo as full-time
employee pursuant to a written offer letter or employment agreement which
provides that such Key Person will perform the job and render the Services to
the Company applicable to such Key Person as set forth in Exhibit A, and such
Key Person executes and delivers an Inducement Letter.
 

 
la-1107299
 
7

--------------------------------------------------------------------------------

 
Confidential



 
3.2.           Time Devoted.  During the Term, each of the Key Persons will
devote, and Laredo shall exercise its best efforts to cause each such Key Person
to devote, substantially all of his or her business time and attention to the
rendition of the Services applicable to each such Key Person as set forth in
Exhibit A.
 
4.           Covenants of Laredo.
 
4.1.           Covenants of Key Persons in Inducement Letter.  During the Term
and thereafter, Laredo shall exercise its best efforts to (a) cause each Key
Person to perform and abide by all of such Key Person’s covenants, duties and
obligations under this Agreement and/or under or in the Inducement Letter
executed and delivered by such Key Person; (b) cause each such Key Person to
adhere to, abides by, and otherwise performs, all of such Key Person’s duties
and obligations under any offer letter, employment agreement or independent
contractor agreement, as applicable, between Laredo and such Key Person.
 
4.2.           Termination of Key Persons.  During the Term, Laredo shall not,
without the prior written consent of the Company (which consent shall not be
unreasonably withheld), terminate the employment of any Key Person or remove any
Key Person from performing the duties commensurate with the job
title/description set forth on Exhibit A annexed hereto, except as a result of
any decision by the Company pursuant to Section 1.7 of this Agreement to not
utilize the services of a Key Person.
 
4.3.           Compensation Payments to Key Persons.  Laredo hereby agrees to
make or cause to be made when due all payments of compensation which may be
required to be remitted to each Key Person under the terms of such Key Person’s
employment agreement or offer letter with Laredo, and to make such deductions
and withholdings from and payments on account of such compensation (including,
without limitation, all payments of taxes and other contributions which may
arise out of the Services to be rendered by Key Person hereunder) as are
required or permitted to be deducted and withheld from, or paid on account of,
compensation paid to an employee under the provisions or mandate of any
governmental or administrative law, statute, regulation or authority or any
applicable union agreement, and to otherwise fulfill all obligations of an
employer with respect to the Services of each Key Person, including, without
limitation, the securing of workers' compensation (as Key Person’s general
employer) or other insurance coverage which may be required to be secured by
Laredo with respect to each such Key Person’s Services hereunder, and the timely
filing of all reports and returns which are required by any governmental, union
or other applicable authority.
 
 

 
la-1107299
 
8

--------------------------------------------------------------------------------

 
Confidential



4.4.           Workers’ Compensation.  Notwithstanding that Laredo is furnishing
the Key Person’s services to the Company hereunder (as distinguished from the
direct employment of the Key Person by the Company), for the purposes of any
applicable Workers’ Compensation statute, an employment relationship exists
between the Key Person and the Company whereby the Company is the Key Person’s
special employer hereunder and Laredo is the Key Person’s general employer (as
the terms “special employer” and “general employer” are understood for purposes
of Workers’ Compensation statutes).  As between the Company and Laredo, the
Company, rather than Laredo, shall have the exclusive right to direct and
control the performance of the Key Person’s Services hereunder, including,
without limitation, the manner and means by which the Key Person will perform
and render such Services.  For purposes of any applicable Workers’ Compensation
statute, the Company is the special employer of any other person(s) (hereinafter
“other special employee”) whose services are furnished to the Company by any
corporation or other entity under an agreement pursuant to which the Company has
the right to direct and control the performance of such other special employee’s
services.  For purposes of determining the rights and remedies, if any, of each
Key Person and/or each Key Person’s heirs, executors, administrators, successors
and assigns against the Company and/or its agents and/or employees by reason of
injury, illness, disability or death arising out of and occurring in the course
of this employment and/or any disability or death suffered by such Key Person as
a result of such injury or illness, the following shall apply:
 
(a)           The rights and remedies, if any, of such Key Person and/or such
Key Person’s heirs, executors, administrators successors and assigns against the
Company and/or its agents and/or employees (including, without limitation, any
other special employee) by reason of such injury, illness, disability or death
shall be governed by and limited to those provided under such Workers’
Compensation statute;
 
(b)           Neither the Company nor the Company’s agents or employees shall
have any obligation or liability to Laredo by reason of any such injury,
illness, disability or death;
 
(c)           Neither Laredo nor such Key Person nor any of such Key Person’s
heirs, executors, administrators, successors or assigns shall assert any claim
or bring any action by reason of such injury, illness, disability or death
against any corporation or other entity which furnishes to the Company the
services of any other special employee; and
 
(d)           If the applicability of any Workers’ Compensation statute to the
engagement of such Key Person’s services hereunder is dependent upon (or may be
affected by) an election on Laredo’s, the Company’s or such Key Person’s part,
such election is hereby made in favor of such application.
 
(e)           If, in the sole view of the Company, the foregoing provisions of
this Section 4.4 are inadequate to protect the Company under the specific worker
compensation laws or regulations of the state of residence or work of any
specific Key Person, Laredo agrees to cooperate with the Company and make such
changes to the provisions of this Section 4.4 as may be reasonably requested by
the Company by executing an amendment to this Agreement, or through the
mechanism of the Inducement Letter for such Key Person countersigned by Laredo,
as determined by the Company.
 
4.5.           Third Party Confidential Information.  Laredo shall not, and
shall ensure that the Key Persons do not, use or disclose to Company any
Confidential Information of any third party.
 

 
la-1107299
 
9

--------------------------------------------------------------------------------

 
Confidential



 
5.           Management Services Fees and Expenses.  In consideration of the
rendition of the Services, during the Term, and subject to the other terms and
conditions set forth in this Agreement, the Company will pay to and/or reimburse
Laredo for all of the following:
 
5.1.           Monthly Management Services Fees.  For each month during the
Term, the Company shall pay to Laredo an amount (each, a “Monthly Management
Services Fee” and collectively, the “Monthly Management Services Fees”) equal to
the sum of the amounts set forth in subparagraphs (a) and (b) below, subject to
the provisions of Sections 5.1(c) and (d) below:
 
(a)           The Initial Monthly Base Salaries for the Key Persons as set forth
in Exhibit B attached hereto.  If Alleghany and the Company determine, in their
sole and absolute discretion, that the Test Well results for Acquired Field No.
1 or Acquired Field No. 2 and/or any third party reserve reports for Acquired
Field No. 1 or Acquired Field No. 2, is or are satisfactory, and Alleghany
otherwise determines to proceed with the development of Acquired Field No. 1 or
Acquired Field No. 2, then from and after the date of such determination the
Initial Monthly Base Salaries shall be increased to the amount set forth in
Exhibit B under the column entitled “Adjusted Monthly Base Salaries”.
 
(b)           Laredo’s share of the following amounts incurred by Laredo with
respect to the Initial Monthly Base Salaries and Adjusted Monthly Base Salaries
paid to the Key Persons:
 
(i)           FICA;
 
(ii)           Medicare;
 
(iii)           Long-Term Disability, Vision and Dental Insurance;
 
(iv)           State Unemployment Insurance;
 
(v)           Worker’s Compensation Insurance; and
 
(vi)           Health Insurance
 
(c)           The amounts set forth in subparagraphs (a) and (b) above shall be
included as part of a Monthly Management Services Fee only if and to the extent
such amounts are actually incurred by Laredo in the applicable month.
 
(d)           Each Monthly Management Services Fee shall be payable on the first
(1st) day of each month during the Term; provided, however, that the Monthly
Management Services Fee payable for the period from the Effective Date through
the end of the calendar month in which the Effective Date occurs shall be
pro-rated based upon the number of days in such period and shall be paid within
three (3) business days after the Effective Date.
 
 

 
la-1107299
 
10

--------------------------------------------------------------------------------

 
Confidential



(e)           At least twenty (20) days prior to the first day of each month
during the Term, Laredo shall deliver to the Company a reasonably detailed
invoice for the Monthly Management Services Fee payable in respect of the
following month (“Monthly Invoice”).  Each Monthly Invoice shall include in
reasonable detail the Initial or Adjusted Monthly Base Salary, as applicable,
for each Key Person and the amounts payable on account of the items referred to
in Section 5.1(b)(i) through (b)(vi) above for each Key Person.
 
5.2.           Quarterly Management Services Fee.  In addition to the foregoing,
the Company shall pay to Laredo an amount (each, a “Quarterly Management
Services Fee” and collectively, the “Quarterly Management Services Fees”) equal
to One Hundred Twenty-Two Thousand Five Hundred Dollars ($122,500.00) per
calendar quarter.  Each Quarterly Management Services Fee shall be payable on
the first (1st) day of each calendar quarter during the Term; provided, however,
that if the Effective Date occurs in June 2011, the first Quarterly Management
Services Fee shall be the full amount of such Quarterly Management Services Fee
for the calendar quarter ending June 30, 2011, and such first Quarterly
Management Services Fee shall be paid within three (3) business days after the
Effective Date.
 
5.3.           Expenses.  Laredo shall be responsible for reimbursing the Key
Persons directly for any expenses incurred by the Key Persons in connection with
the rendition of the Services (“Key Persons’ Expenses”).  In addition to the
Management Services Fees, the Company shall reimburse Laredo (and not the Key
Persons) for all Key Persons’ Expenses if and to the extent such Key Persons’
Expenses meet all of the following requirements: (a) such Key Persons’ Expenses
are customary and reasonable out-of-pocket business expenses (including business
travel expenses) actually incurred by the Key Persons in connection with the
rendition of the Services under this Agreement; (b) such Key Persons’ Expenses
are proper reimbursable business expenses under the Company’s standard business
expense reimbursement policy then in effect (the “Expense Policy”); (c) the
incurrence of such Key Persons’ Expenses in excess of Five Thousand Dollars
($5,000.00) are approved in writing and in advance by the Company; and (d)
Laredo provides the Company with appropriate documentation in a timely manner,
in accordance with the Expense Policy, reflecting the amount of such Key
Persons’ Expenses and the fact that such Expenses satisfy the requirements set
forth in subparagraphs (a) through (c) above.  Expense reimbursements shall be
made by the Company not more often than once per calendar month.
 
5.4.           Additional Funding.  From time to time during the Term, Laredo
may submit written requests to the Company for additional funding for payment of
Laredo’s operating costs and expenses (“Additional Funding Request”).  Each
Additional Funding Request shall contain reasonably detailed information as to
the projected cash flow of Laredo, an explanation of why such funds are needed
by Laredo, a statement to the effect that such funds will be used solely to pay
for Laredo’s operating expenses not otherwise covered by the payments made by
the Company under this Agreement, and a reasonably detailed list of the
operating expenses to be paid with such funds.  In addition, Laredo shall
provide to the Company such additional information regarding the Additional
Funding Request as the Company may reasonably request.  After receiving the
foregoing information, the Company shall determine, in its sole and absolute
discretion, whether to fund the amounts requested in the Additional Funding
Request or any portion thereof.  Laredo understands and agrees that the Company
shall have no obligation to fund any Additional Funding Request or any portion
thereof.
 

 
la-1107299
 
11

--------------------------------------------------------------------------------

 
Confidential



5.5.           Treatment of Funds Received by Company From Alleghany for
Payments under Management Services Agreement.  To the extent the Company
receives funds from Alleghany to enable the Company to make the payments
required to be made by the Company under this Agreement, or to enable the
Company to fund any Additional Funding Request which the Company has decided, in
its sole and absolute discretion, to fund to Laredo, such funds from Alleghany
shall constitute “Preferred Stock Capital” (as this term is defined in the
Laredo License).
 
6.           Status of Laredo and Key Persons.  Laredo and the Key Persons shall
at all times constitute independent contractors.  Nothing in this Agreement is
intended to or shall be construed to create the relationship of
employer-employee or any other relationship or status other than that of
independent contractor.  Laredo agrees, and by execution of Appendix A attached
hereto, the Key Persons acknowledge and agree, that during the Term of this
Agreement, neither the Company nor any of its Affiliates shall provide, and the
Key Persons shall not be entitled to or eligible for, any vacation, sick leave,
retirement or pension benefits, social security, workers’ compensation,
disability or employment benefits, or other employee benefits of any kind or
nature whatsoever.  To the extent that any Key Persons may become eligible for
any benefit programs of the Company or any of its Affiliates (regardless of the
timing of or reason for such eligibility), such Key Person waives all rights to
participate in such programs.  Laredo and the Key Persons understand that the
Company will not make any deductions for withholding or the like for or on
account of such Key Persons from any of the payments required to be made by the
Company under this Agreement to the Company.
 
7.           No Contractual Authority.  Neither Laredo nor any of the Key
Persons shall have any right, capacity or authority to execute any documents or
agreements, on behalf of the Company or otherwise bind the Company in any manner
whatsoever, except to the extent approved or authorized by the Board of
Directors of the Company.
 
8.           Work for Hire.  Any and all works created under or in connection
with this Agreement, including, without limitation, the results and proceeds of
Laredo’s and/or any and/or all of the Key Persons’ services under this
Agreement, including without limitation, the Services (all of the foregoing
items shall collectively be referred to as the “Works”) shall be and remain
Company’s sole and exclusive property.  Without limiting the foregoing, Laredo,
on behalf of Laredo and the Key Persons, acknowledges that the Works shall be
deemed to be “works made for hire” (as defined in the U.S. Copyright Act) and
neither Company nor any of the Key Persons shall retain any ownership or other
rights whatsoever in or to said Works.  If any Work is not deemed to constitute
a “work made for hire,” Laredo, on behalf of Laredo and the Key Persons, hereby
irrevocably assigns and transfers, and shall irrevocably assign and transfer, to
Company in perpetuity any and all rights of any kind or character, in any and
all media whether now known or hereafter discovered or invented, throughout the
universe, which Laredo and/or any of the Key Persons may possess in and to such
Work, without reservation, condition or limitation.  If Laredo and/or any of the
Key Persons have any rights, title and/or interests in the Works that cannot be
assigned to Company as provided above, whether now or hereinafter known, Laredo,
on behalf of Laredo and the Key Persons, hereby unconditionally waives such
rights (including, but not limited to, the “droit moral” or “moral rights of
authors” or any similar rights in and/or to such rights, title and/or interests)
and the enforcement thereof, and all claims and causes of action of any kind
with respect to any of the foregoing and hereby grants to Company an exclusive,
perpetual, irrevocable, fully paid-up, royalty-free, transferable, sublicensable
(through multiple levels of sublicensees), worldwide right and license to
reproduce, distribute, display and perform (whether publicly or otherwise),
prepare derivative works of and otherwise modify, make, have made, sell, offer
to sell, import, export and otherwise use and exploit (and have others exercise
such rights on behalf of Company) such right, title and interest, including,
without limitation, the right to use in any way whatsoever the same.  Laredo
shall (and shall cause the Key Persons to) execute any and all documents and do
such other acts requested at any time by Company as may be required to evidence,
confirm and/or further effect the rights granted to Company under this
Agreement.  If Laredo and/or any of the Key Persons fail to execute and deliver
any such documents and instruments promptly upon request therefor by Company,
Company is hereby authorized and appointed attorney-in-fact of and for Laredo
and the Key Persons to make, execute and deliver any and all such documents and
instruments, it being understood that such power is coupled with an interest and
is therefore irrevocable.  Without limiting the foregoing, if any Works are
based upon any idea(s) or other material(s) created by Laredo and/or any of the
Key Persons, Company shall own and be entitled to the same rights in and to such
idea(s) and other material(s) as Company is acquiring hereunder in the
applicable Works.
 

 
la-1107299
 
12

--------------------------------------------------------------------------------

 
Confidential



 
9.           No Obligation to Use Services.  Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not be obligated to
actually utilize the services of Laredo and/or any Key Person.
 
10.           Representations and Warranties of the Company.
 
10.1.           Representations, Warranties and Covenants of the Company.  The
Company represents, warrants and covenants that, as of the Effective Date:
 
(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, and has all necessary
corporate power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
 
(b)           The execution, delivery and performance of this Agreement have
been duly authorized by all requisite corporate action on the part of the
Company.
 
(c)           This Agreement has been duly executed and delivered by the
Company, and constitutes legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms.
 
(d)           There is no action, suit, proceeding or other claim pending or
threatened against the Company or any of its officers, directors or shareholders
which, if successfully pursued against the Company or such officers, directors
or shareholders, would prevent the Company from performing its obligations under
this Agreement, or would cause any of the representations or warranties made by
the Company in this Agreement to be or become inaccurate or incomplete or
breached, or otherwise cause the Company to be in breach of any other agreement
to which it is a party or by which it is bound.
 

 
la-1107299
 
13

--------------------------------------------------------------------------------

 
Confidential



(e)           Neither the execution and delivery by the Company of this
Agreement nor the performance by the Company of its duties and obligations
hereunder will conflict with, or result in any violation or breach of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of, or result in, termination, cancellation or acceleration of any
obligation or to loss of a material benefit under, any provision of (i) the
organizational and governance documents of the Company, (ii) any contract,
lease, license, indenture, agreement, commitment or other legally binding
arrangement (a “Contract”) to which the Company is a party or by which any of
its properties or assets is bound or (iii) any judgment, order, writ,
stipulation, decree determination, award, compliance agreement, settlement
agreement, injunction, ruling, judicial or administrative order, determination
or other restriction of any governmental entity or arbitrator (“Judgment”) or
foreign, federal, state or local law (including common law), statute, treaty,
rule, directive, regulation, ordinances and similar provisions having the force
or effect of law or an Judgment of any Governmental Entity (“Law”) applicable to
the Company.
 
(f)           No consent, approval, license, permit, order or authorization
(“Consent”) of, or registration, declaration or filing with, any governmental or
non-governmental entity is required to be obtained or made by or with respect to
the Company in connection with the execution, delivery and performance of this
Agreement.
 
10.2.           Representations, Warranties and Covenants of Laredo.  Laredo
represents, warrants and covenants that, as of the Effective Date:
 
(a)           Laredo is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has all necessary
corporate power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
 
(b)           The execution, delivery and performance of this Agreement have
been duly authorized by all requisite corporate action on the part of Laredo.
 
(c)           This Agreement has been duly executed and delivered by Laredo, and
constitutes legal, valid and binding obligations of Laredo, enforceable against
Laredo in accordance with its terms.
 
(d)           There is no action, suit, proceeding or other claim pending or
threatened against Laredo or any of its officers, directors or shareholders
which, if successfully pursued against Laredo or such officers, directors or
shareholders, would prevent Laredo from performing its obligations under this
Agreement, or would cause any of the representations or warranties made by
Laredo in this Agreement to be or become inaccurate or incomplete or breached,
or otherwise cause Laredo to be in breach of any other agreement to which it is
a party or by which it is bound.
 
(e)           Neither the execution and delivery by Laredo of this Agreement nor
the performance by Laredo of its duties and obligations hereunder will conflict
with, or result in any violation or breach of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, any provision of (i) the organizational and governance
documents of Laredo, (ii) any Contract to which Laredo is a party or by which
any of its properties or assets is bound or (iii) any Judgment or Law applicable
to Laredo.
 

 
la-1107299
 
14

--------------------------------------------------------------------------------

 
Confidential



 
(f)           No Consent of, or registration, declaration or filing with, any
governmental or non-governmental entity is required to be obtained or made by or
with respect to Laredo in connection with the execution, delivery and
performance of this Agreement.
 
(g)           Laredo has a valid, binding and subsisting employment agreement
with each of the Key Persons pursuant to which the Key Persons are obligated to
render the Services hereunder throughout the Term and the Company is entitled to
all services of the Key Persons which are or will be required to be performed by
the Key Persons under this Agreement;
 
(h)           When executed and delivered by the Key Persons, the Appendix
constitutes the legal, valid and binding obligation of each of the Key Persons,
and is enforceable against the Key Persons in accordance with its terms;
 
(i)           Neither Laredo nor the Key Persons are subject to any obligation
or disability which will or might prevent or interfere with the full completion
and performance of all of the obligations and conditions to be kept and
performed by Laredo and/or the Key Persons under this Agreement;
 
(j)           The Works will not infringe upon, misappropriate or violate any
Intellectual Property Right (as this term is defined in the Laredo License and
the MS License) of any Person;
 
(k)           Except as set forth in any document filed by Laredo with the
Securities Exchange Commission prior to the Effective Date, neither Laredo, nor
any of its officers, directors, employees, agents or representatives, has
disclosed to or discussed with any Person (other than Laredo’s officers,
directors, accountants, their legal counsel and legal counsel to the Special
Committee of the Board of Directors), any non-public information regarding this
Agreement or any Related Agreement, or the terms or conditions of this Agreement
or any Related Agreement, or the fact that discussions or negotiations were
taking place with respect to the transactions contemplated under this Agreement
or under any Related Agreement; and
 
(l)           No officer, director or employee of Laredo has engaged in any of
the following conduct or activities: (i) purchased or sold any securities of
Laredo while in the possession of material non-public information relating to
Laredo, including, without limitation, material non-public information relating
to this Agreement or any Related Agreement or the transactions contemplated
hereunder or thereunder; (ii) recommended or suggested to any Person the
purchase or sale of Laredo’s securities while in the possession of material
information that has not been publicly disclosed by Laredo; and/or (iii)
assisted anyone engaged in any of the above conduct or activities.
 
For purposes of an Event of Default, any breach of the representations and
warranties set forth in Sections 10.2(k) and/or 10.2(l) above shall be deemed
not capable of being cured or remedied.
 

 
la-1107299
 
15

--------------------------------------------------------------------------------

 
Confidential



 
11.           Indemnification.
 
11.1.           Indemnification by Laredo.  Laredo shall indemnify, hold
harmless and defend, with counsel selected by Laredo, and approved by the
Company, which approval shall not be unreasonably withheld, the Company and each
of its past, present and future directors, officers, employees, agents,
representatives, attorneys, subsidiaries, partners, parent and affiliated
entities and their respective predecessors, successors, and assigns
(collectively with the Company, the “Company Indemnitees”) from and against any
and all claims, demands, liabilities, losses, damages, rights of action, causes
of action, costs and expenses, charges, fines, penalties, awards, judgments and
assessments (including, without limitation, reasonable attorneys’ fees, court
costs and litigation expenses) (collectively, the “Claims and Losses”) suffered
or incurred or otherwise asserted against any Company Indemnitee, if such Claims
and Losses are in connection with, or arise out of, or result from, or are
claimed to be in connection with, arise out of or result from, in whole or in
part, any of the following: (a) any breach of or failure of performance with
respect to any covenant or agreement required to be performed by Laredo under
this Agreement; (b) the inaccuracy or breach of any representation or warranty
made by or on behalf of Laredo under this Agreement; (c) the failure of Laredo
to properly make any and all such deductions, withholdings or similar payments
required under applicable law in connection with the compensation payable by
Laredo to the Key Persons; and (d) any claim asserted and/or action brought by
any Key Person or any other party (whether against Laredo, the Company, the
Company’s agents and/or employees, including, without limitation, any other
special employee, and/or any corporation or other entity which furnishes to the
Company the services of any other special employee) by reason of any injury,
illness, disability or death, other than any claim or action permitted under
applicable Workers’ Compensation laws, rules and regulations.
 
11.2.           Indemnification By the Company.  The Company shall indemnify,
hold harmless and defend, with counsel selected by the Company, and approved by
Laredo, which approval shall not be unreasonably withheld, Laredo and each of
its past, present and future directors, officers, employees, agents,
representatives, attorneys, subsidiaries, partners, parent and affiliated
entities and their respective predecessors, successors, and assigns
(collectively with Laredo, the “Laredo Indemnitees”) from and against any and
all Claims and Losses suffered or incurred or otherwise asserted against any
Laredo Indemnitee, if such Claims and Losses are in connection with, or arise
out of, or result from, or are claimed to be in connection with, arise out of or
result from, in whole or in part, any of the following: (a) any breach or
failure of performance with respect to any covenant or agreement required to be
performed by the Company under this Agreement; and (b) the inaccuracy or breach
of any representation or warranty made by or on behalf of the Company under this
Agreement.
 
11.3.           Procedures.
 
(a)           Third Party Claims.
 
 

 
la-1107299
 
16

--------------------------------------------------------------------------------

 
Confidential



(i)           In order for a Person (the “Indemnified Party”) to be entitled to
any indemnification provided for under this Section 11 in respect of, arising
out of or involving a claim made by any third Person against the Indemnified
Party (a “Third Party Claim”), such Indemnified Party must notify the Person
obligated to provide indemnification under this Section 11 (the “Indemnifying
Party”) in writing of the Third Party Claim promptly following receipt by such
Indemnified Party of written notice of the Third Party Claim; provided, however,
that failure to give such notification shall not affect the indemnification
provided under this Agreement except to the extent the Indemnifying Party shall
have been prejudiced as a result of such failure.  Thereafter, the Indemnified
Party shall deliver to the Indemnifying Party, promptly following the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim.
 
(ii)           If a Third Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to assume the defense thereof by written
notice to the Indemnified Party within ten (10) days after the Indemnifying
Party’s receipt of the notice of the Third Party Claim contemplated by paragraph
(i) above with counsel selected by the Indemnifying Party, in its sole and
absolute discretion, and approved by the Indemnified Party, which approval shall
not be unreasonably withheld; provided that such counsel is not reasonably
objected to by the Indemnified Party; and provided further that notwithstanding
the foregoing, the Indemnifying Party shall not be entitled to assume control of
such defense and, instead, shall pay the reasonable legal fees, costs and
expenses of counsel retained by the Indemnified Party if (A) the claim for
indemnification relates to or arises in connection with any criminal proceeding,
action, indictment, allegation or investigation, (B) the claim seeks an
injunction or equitable relief against the Indemnified Party, (C) the
Indemnifying Party failed or is failing to reasonably prosecute or defend such
claim, (D) assuming such claim is determined adversely, such claim could
reasonably be expected to give rise to Losses which such Indemnifying Party is
unable to pay or which could be reasonably expected to exceed the ability of
such Indemnifying Party to pay, or (E) in the Indemnified Party’s reasonable
judgment based upon a written opinion from such Indemnified Party’s counsel, a
conflict of interest between the Indemnified Party and the Indemnifying Party
exists with respect to the claim.
 
(iii)           If the Indemnifying Party assumes the defense of a Third Party
Claim, (1) the Indemnifying Party shall not be liable to the Indemnified Party
for any legal expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof and (2) in addition to the rights set forth
in subparagraph (iv) below, the Indemnified Party shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party.  The Indemnifying
Party shall be liable for the fees, costs and expenses of counsel employed by
the Indemnified Party for any period during which the Indemnifying Party has not
assumed the defense thereof (including in respect of Third Party Claims the
defense of which the Indemnifying Party was not entitled to assume or continue
in accordance with the second proviso of the first sentence of paragraph (ii)).
 
(iv)           The Indemnified Party shall have the right to control the defense
of any Third Party Claim, including any Third Party Claim the defense of which
has been assumed by the Indemnifying Party.  Without limiting the generality of
the foregoing, all important legal and strategic decisions with respect to the
defense of such Third Party Claim shall be made by the Indemnified Party and the
Indemnifying Party shall not admit any liability with respect to any Third Party
Claim, or settle, compromise or discharge any Third Party Claim, in each case
without the prior written consent of the Indemnified Party.
 

 
la-1107299
 
17

--------------------------------------------------------------------------------

 
Confidential



 
(v)           If the Indemnifying Party assumes the defense of a Third Party
Claim, all the Indemnified Parties shall cooperate in the defense or prosecution
thereof.  Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) provision to the Indemnifying Party of records and
information that are reasonably relevant to such Third Party Claim, and making
employees available on a mutually convenient basis to provide additional
information and explanation of any materials provided hereunder.
 
(vi)           The indemnification with respect to an Indemnifying Party’s
obligation to pay legal fees and other costs and expenses of defense of a Third
Party Claim required by this Section 11 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense of the
Third Party Claim, as and when bills are received.
 
(vii)           All claims under this Section 11 other than Third Party Claims
shall be governed by Section 11.3(b) below.
 
(b)           Direct Claims.  If any Indemnified Party should have a claim
against any Indemnifying Party under this Section 11 that does not involve a
Third Party Claim being asserted against or sought to be collected from such
Indemnified Party (any such claim, a “Direct Claim”), the Indemnified Party
shall deliver notice of such Direct Claim with reasonable promptness to the
Indemnifying Party (which notice shall set forth in reasonable detail the basis
upon which such Indemnified Party believes it is entitled to indemnification
pursuant to this Section 11 and the amount of Losses it is seeking recovery from
the Indemnified Party); provided that the failure to give such notification
shall not affect the indemnification provided under this Agreement, except to
the extent the Indemnifying Party shall have been prejudiced as a result of such
failure.  If the Indemnifying Party does not notify the Indemnified Party within
thirty (30) calendar days following its receipt of such notice that the
Indemnifying Party disputes its liability to the Indemnified Party under the
applicable provisions of this Section 11, such Direct Claim specified in such
notice shall be conclusively deemed a liability of the Indemnifying Party under
the applicable provision of this Section 11, and the Indemnifying Party shall
pay the amount of such liability to the Indemnified Party on demand or, in the
case of any notice in which the amount of the Direct Claim (or any portion
thereof) is estimated, on such later date when the amount of such Direct Claim
(or such portion thereof) becomes finally determined.  If the Indemnifying Party
has timely disputed its liability with respect to such Direct Claim as provided
above, the Company, on the one hand, and Laredo, on the other hand, shall
proceed in good faith to negotiate a resolution of such dispute and, if not
resolved within the foregoing thirty (30) day period through negotiations, such
dispute shall be resolved by litigation in an appropriate court of competent
jurisdiction.
 
12.           Confidential Information.
 
12.1.           Confidentiality.  In connection with this Agreement, Laredo and
the Key Persons will acquire certain Confidential Information of the
Company.  “Confidential Information” means any information of a confidential or
proprietary nature related to the Business, disclosed by the Company to, or
otherwise acquired by, Laredo and the Key Persons (each a “Receiving Party”)
(a) in written form marked “confidential,” or (b) in oral form if summarized in
a writing marked “confidential” delivered to the Receiving Party within thirty
(30) days after the oral disclosure, or (c) provided under circumstances
indicating, or of such a type which indicates that, it is confidential or
proprietary.  Notwithstanding anything to the contrary in this Agreement, the
“Licensed Intellectual Property” (as this term is defined in the Laredo License)
and the terms and conditions of this Agreement shall be deemed to be
Confidential Information.
 

 
la-1107299
 
18

--------------------------------------------------------------------------------

 
Confidential



 
12.2.           Confidentiality and Non-Use.  Except as otherwise permitted
under the terms of this Agreement, the Receiving Party shall maintain all
Confidential Information in the strictest confidence, and shall disclose such
Confidential Information only to those of its employees, agents, consultants,
sublicensees, attorneys, accountants and advisors who have a reasonable need to
know such Confidential Information and who are bound by obligations of
confidentiality and non-use no less restrictive than those set forth
herein.  The Receiving Party shall use such Confidential Information solely to
exercise its rights and perform its obligations under this Agreement and the
Related Agreement, unless otherwise mutually agreed in writing.  The Receiving
Party shall take the same degree of care that it uses to protect its own
confidential and proprietary information of a similar nature and importance (but
in no event less than reasonable care).
 
12.3.           Exclusions.  Confidential Information shall not include
information that: (a) is in the Receiving Party’s rightful possession prior to
receipt from the Company as demonstrated by contemporaneous documentation;
(b) is or becomes publicly known, through no fault of the Receiving Party;
(c) is furnished to the Receiving Party by a third party without breach of any
duty to the Company; or (d) is independently developed by the Receiving Party
without use of, application of or reference to the Company’s Confidential
Information as demonstrated by contemporaneous documentation.
 
12.4.           Permitted Disclosures.
 
(a)           It shall not be a violation of this Section 12, if a Receiving
Party uses or discloses Confidential Information in connection with the
rendition of the Services and/or the conduct of the Business, including, without
limitation, the planning and development of its oil fields.
 
(b)           It shall not be a violation of this Section 12 to disclose
Confidential Information required to be disclosed under applicable law, but such
disclosure shall be expressly limited to the sole purpose of complying with such
law and such disclosure shall be permitted only to the extent required by such
law.  The Receiving Party, to the extent possible, shall give the Company prior
written notice of the proposed disclosure and cooperate fully with the Company
to minimize the scope of any such required disclosure, to the extent possible
and in accordance with applicable law.
 
 

 
la-1107299
 
19

--------------------------------------------------------------------------------

 
Confidential



 
12.5.           Breach of Confidentiality Obligations.  Notwithstanding anything
to the contrary in this Agreement, the Receiving Party acknowledges and agrees
that, due to the unique and valuable nature of the Confidential Information,
there can be no adequate remedy at law for any breach by the Receiving Party of
this Section 12, that any such breach may result in irreparable harm to the
Company for which monetary damages would be inadequate to compensate the
Company, and that the Company shall have the right, in addition to any other
rights available under applicable law, to obtain from any court of competent
jurisdiction injunctive relief to restrain any breach or threatened breach of,
or otherwise to specifically enforce, any covenant or obligation of the
Receiving Party under this Section 12, without the necessity of posting any bond
or security.
 
13.           Miscellaneous.
 
13.1.           Governing Law.  This Agreement shall be governed by, and
construed and interpreted, in accordance with the internal laws of the State of
New York without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of New York to the rights and duties of the parties.
 
13.2.           Force Majeure Event(s).  No party shall be held responsible for
any delay or failure in performance under this Agreement to the extent caused by
strikes, embargoes, unexpected governmental and/or regulatory requirements
(including, without limitation, moratoriums), court, administrative or
governmental orders or decrees (including, without limitation, injunctions
and/or cease and desist orders), civil or military authorities, acts of God,
earthquake, or by the public enemy or other causes reasonably beyond such
party’s control and without such party’s fault or negligence (“Force Majeure
Event(s)”).  The affected party shall notify each unaffected party as soon as
reasonably possible of the existence of such Force Majeure Event.  Any time
period for the performance by the affected party of any duties and obligations
under this Agreement, and any time period for the satisfaction or accomplishment
of any condition, event, milestone or deadline, including, without limitation,
those associated with a Development Failure, shall be extended for a period of
time equal to the duration of the Force Majeure Event(s).  In addition, the
affected party shall be excused from the performance of its obligations
hereunder to the extent such performance is prevented or impeded by any such
Force Majeure Event(s) for the duration of such Force Majeure Event(s).
 
13.3.           Assignment.
 
(a)           Notwithstanding anything to the contrary in this Agreement, Laredo
shall not, directly or indirectly, either voluntarily or involuntarily, by
merger, operation of law or otherwise, assign, or suffer or permit an assignment
of, its rights or obligations under or its interests in this Agreement, without
the express prior written consent of the Company, which the Company may withhold
in its sole discretion.  Any purported assignment by Laredo without the express
prior written consent of the Company shall be null and void.  For the purposes
of this Section, the terms “assign” and “assignment” shall be deemed to include,
without limitation, a Change of Control or the voluntary or involuntary
dissolution or liquidation of Laredo.  Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and permitted assigns.
 
 

 
la-1107299
 
20

--------------------------------------------------------------------------------

 
Confidential



 
(b)           Notwithstanding anything to the contrary in this Agreement, the
Company shall not, directly or indirectly, either voluntarily or involuntarily,
by merger, operation of law or otherwise, assign, or suffer or permit an
assignment of, its rights or obligations under or its interests in this
Agreement, without the express prior written consent of Laredo, which Laredo may
withhold in its sole and absolute discretion, and any purported assignment by
the Company without the express prior written consent of Laredo shall be null
and void; provided, however, that any assignment or transfer by the Company,
directly or indirectly, of its rights or obligations under or its interests in
this Agreement either in connection with a Corporate Event or to any one or more
Affiliates of the Company shall not require the prior consent or approval,
written or otherwise, of Laredo and any such assignment or transfer shall be
permitted and effective without such consent or approval.  Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective successors and permitted assigns.
 
13.4.           Notices.  Any notice, report, communication or consent required
or permitted by this Agreement shall be in writing and shall be sent (a) by
prepaid registered or certified mail, return receipt requested, (b) by overnight
express delivery service by an internationally recognized courier, for next
business day delivery, or (c) via confirmed facsimile or telecopy, followed
within fourteen (14) days by a copy mailed in the preceding manner, addressed to
the other party at the address shown below or at such other address for which
such party gives notice hereunder.  Such notice will be deemed to have been
given when actually delivered or, if delivery is not accomplished by some fault
of the addressee, when tendered.
 
If to the Company:
 
c/o Alleghany Capital Corporation
7 Times Square Tower, 17th Floor
New York, NY  10036
Facsimile:  212.759.8149
Attention:  Mr. David Van Geyzel
 
With a copy to:


Alleghany Corporation
7 Times Square Tower, 17th Floor
New York, NY  10036
Facsimile:  212.759.3295
Attention:  Christopher K. Dalrymple, Vice President and General Counsel


 
If to Laredo:
 
Laredo Oil, Inc.
111 Congress Avenue, Suite 400
Austin, Texas 78701
Facsimile:  817.753.2091
Attention:  Mark See, Chief Executive Officer
 
 
 

 
la-1107299
 
21

--------------------------------------------------------------------------------

 
Confidential





With a copy to:


James L. Rice III, Esq.
Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, Texas  77002-5200
Facsimile: 713.236.0822
 
13.5.           Modification; Waiver.  This Agreement may not be altered,
amended or modified in any way except by a writing signed by the parties
hereto.  The failure of a party to enforce any rights or provisions of this
Agreement shall not be construed to be a waiver of such rights or provisions, or
a waiver by such party to thereafter enforce such rights or provision or any
other rights or provisions hereunder.  No waiver shall be effective unless made
in writing and signed by the waiving parties.
 
13.6.           Construction.  The parties hereto have jointly participated in
the negotiations and drafting of this Agreement.  In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no rule of construction,
presumption or burden of proof shall arise favoring one party or another
concerning the interpretation of ambiguous provisions or otherwise by virtue of
one party’s presumed authorship of this Agreement or any provision hereof.
 
13.7.           Severability. If any provision of this Agreement is found by a
court of competent jurisdiction to be void, invalid or unenforceable, the same
shall be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of this
Agreement; provided that if such reformation or striking would materially change
the economic benefit of this Agreement to the parties hereto, such provision
shall be modified in accordance with this Section 13.7 to obtain a legal, valid
and enforceable provision and provide an economic benefit to the parties hereto
that most nearly effects the parties’ intent in entering into this Agreement.
 
13.8.           Entire Agreement.  The parties hereto acknowledge that this
Agreement, together with the exhibits attached hereto, sets forth the entire
agreement and understanding of the parties as to the subject matter hereof, and
supersedes all prior and contemporaneous discussions, agreements and writings in
respect hereto.
 
13.9.           Headings.  The section and paragraph headings contained in this
Agreement are for the purposes of convenience only, and are not intended to
define or limit the contents of the sections or paragraphs to which such
headings apply.
 
13.10.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument, binding on all parties hereto.
 
[Next Page Is Signature Page]
 

 
la-1107299
 
22

--------------------------------------------------------------------------------

 
Confidential



[Signature Page]
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Agreement Date.


LAREDO
 
LAREDO OIL, INC., a Delaware corporation
 
By:  ______________________
 
Name:  ___________________
 
Title:  ____________________
 
COMPANY
 
STRANDED OIL RESOURCES CORPORATION, a Delaware corporation
 
By:  ______________________
 
Name:  ___________________
 
Title:  ____________________
 



 


 

 
la-1107299
 
23

--------------------------------------------------------------------------------

 
Confidential

Appendix A
 
Inducement Letter
 
The undersigned hereby acknowledges that the undersigned is aware of all of the
terms and conditions set forth in the foregoing agreement (the “Management
Services Agreement”), dated as of June __, 2011 between Laredo Oil, Inc., a
Delaware corporation (“Laredo”) and Stranded Oil Resources Corporation, a
Delaware corporation (“the Company”), and acknowledges that Laredo has agreed to
exercise its best efforts to cause the undersigned to render the “Services”
required to be provided by “Key Persons”, which includes the undersigned, in
accordance with and subject to the terms and conditions of the Management
Services Agreement.  Unless otherwise defined in this Inducement Letter, all
capitalized terms used herein shall have the meanings set forth in the
Management Services Agreement.
 
1.           As a material inducement to the Company and Laredo to enter into
the Management Services Agreement and in consideration thereof, the undersigned
agrees to (a) render the Services and hold the title and position applicable to
the undersigned as set forth in Exhibit A to the Management Services Agreement;
and (b) perform all of the obligations and grant all of the rights stated to be
rendered, performed or granted to the Company under the Management Services
Agreement on the terms and conditions specified therein.  The undersigned
further agrees that in the event of any inconsistency between the terms and
conditions of the Management Services Agreement and the terms and conditions
contained in any subsisting offer letter, employment agreement or independent
contractor agreement, as applicable, between the undersigned and Laredo, the
terms and conditions of the Management Services Agreement shall govern and
prevail.
 
2.           The undersigned further acknowledges and agrees that the
undersigned shall not be entitled to any of the benefits which may be afforded
by the Company or any of its Affiliates to its or their other employees
(including, but not limited to, health, life or major medical insurance
coverage, pension or profit sharing plan participation, sick time or vacations),
but that for the purposes of any applicable Workers’ Compensation statute the
undersigned is, and shall be treated as, a “special employee” of the
Company.  If the applicability of any Worker’s Compensation statute is dependent
upon, or affected by, an election on the part of the undersigned, such election
is hereby made, and the undersigned acknowledges that the rights and remedies of
the undersigned are governed and limited by applicable Workers’ Compensation
laws as provided in the Management Services Agreement.  Furthermore, the
undersigned acknowledges and agrees that no payments whatsoever shall be made by
the Company to the undersigned and agrees to look solely to Laredo for any and
all compensation, benefits and expense reimbursements that the undersigned may
become entitled to receive.  In the event of any breach or alleged breach by
Laredo or the undersigned of the Management Services Agreement or this
Inducement Letter, the Company shall be entitled to legal and equitable relief
by way of injunction or otherwise, and shall have available to it all of the
rights and remedies set forth in the Management Services Agreement or available
to it under applicable law or in equity against Laredo or against the
undersigned, or against both Laredo and the undersigned, in the Company’s
discretion, without the necessity of first resorting to or exhausting any rights
or remedies against Laredo.
 


 
la-1107299
 
A-1

--------------------------------------------------------------------------------

 
Confidential

3.           In addition, the undersigned hereby: (a) consents to and agrees to
be bound and abide by the provisions of the Management Services Agreement as
they relate to me and the job, title, position and Services to be rendered by me
as set forth in Exhibit A to the Management Services Agreement, including,
without limitation, the provisions set forth in Section 8; and (b) agrees to be
bound and abide by the provisions of each and every code of conduct and other
policies applicable to or binding on the other employees of the Company and its
Affiliates, as if the undersigned were an employee of the Company, including
without limitation, the provisions of Appendix A-1 attached hereto and
incorporated herein by this reference.
 
4.           The undersigned further agrees that the undersigned shall not,
directly or indirectly, either alone or with others: (a) use or disclose, or
assist any other Person to use or disclose, any of the “Licensed Intellectual
Property” (as this term is defined in the Laredo License), except in connection
with the performance by the undersigned of his or her duties and obligations
under the Management Services Agreement and this Inducement Letter, either
during the term of the undersigned’s employment with Laredo or at any time
thereafter; (b) engage in any business involving the use or application of the
UGD Process or the Selection Process, except in connection with the performance
of their duties and obligations under the Management Services Agreement and this
Inducement Letter, either during the term of the undersigned’s employment with
Laredo or during the two (2) year period following the date of termination or
cessation of the undersigned’s employment with Laredo; (c) work with, invest in,
become partners with or consultants to, become an owner of or investor in,
employee, or enter into any joint venture with, any Person other than Laredo
and/or the Company (and/or the Company’s Affiliates) with respect to the UGD
Process and/or the Selection Process, either during the term of the
undersigned’s employment with Laredo or during the two (2) year period following
the date of termination or cessation of the undersigned’s employment with
Laredo; (d) solicit any Key Person or any employee of the Company or any
Affiliate of the Company to leave the employ of Laredo or the Company or such
Affiliate of the Company, or otherwise encourage any Key Person or employee of
the Company or any Affiliate of the Company to terminate his or her relationship
with Laredo or the Company or such Affiliate, at any time during the term of the
undersigned’s employment with Laredo or during the two (2) year period following
the date of termination or cessation of the undersigned’s employment with
Laredo; and/or (e) permit or allow any other Person to engage in any of the
conduct, business or activities referred to in subparagraphs (a) through (d)
above; provided, however, that the provisions of subparagraphs (a), (b) and (c)
shall not apply (i) from and after the effective date of the termination by
Laredo of the exclusivity of the license granted to the Company under the Laredo
License pursuant to Section 8.2(a) of the Laredo License, or (ii) from and after
the date on which the Laredo License is terminated for any cause or reason other
than by reason of an “Event of Default” (as this term is defined in the Laredo
License, or (iii) from and after the date on which the Management Services
Agreement is terminated for any cause or reason other than by reason of an
“Event of Default” (as this term is defined in the Management Services
Agreement).
 
5.           The undersigned Key Person hereby agrees that if the undersigned is
entitled to receive from Laredo, pursuant to the terms and conditions of the
undersigned’s offer letter, employment agreement or independent contractor
agreement, as applicable, more cash compensation than the amounts which the
Company has agreed to pay to Laredo in respect of such Key Person’s services
under the terms and conditions of the Management Services Agreement, and for any
cause or reason whatsoever Laredo fails to pay the undersigned such difference
in cash compensation, then so long as (i) the Management Services Agreement
remains in effect, (ii) the undersigned constitutes a Key Person thereunder, and
(iii) the undersigned remains an employee of Laredo, the undersigned will not
assert any claim against Laredo by reason of Laredo’s failure to pay such
difference in cash compensation.
 


 
la-1107299
 
A-2

--------------------------------------------------------------------------------

 
Confidential

The undersigned acknowledges that both Laredo and the Company are relying upon
this Inducement Letter.  The Company and Laredo shall each be express
third-party beneficiaries of the covenants and agreements made by the
undersigned in this Inducement Letter and each of the Company and Laredo, either
alone or together, shall have the equal right to enforce the provisions of this
Inducement Letter and exercise such rights and remedies, including obtaining
injunctive relief, as may be available at law or in equity in any court having
appropriate jurisdiction, as if the Company and Laredo were a party hereto.  The
Company shall not be required to exhaust any rights or remedies against Laredo
before exercising its rights and remedies with respect to this Inducement
Letter, including, without limitation, the Company’s rights and remedies to
enforce or prevent the breach of the terms and conditions of this Inducement
Letter.
 
ACCEPTED AND AGREED TO:
 
KEY PERSON
 


 
_______________________________                                                                Date
of Signature:  _________________
 
(Signature of Key Person)
 

la-1107299
 
A-3

--------------------------------------------------------------------------------

 
Confidential

Appendix A-1
 
Policy Regarding Confidential Information
 


The ideas, concepts and other information the Company produces are important and
stand as its confidential and proprietary assets.  Intellectual property laws
enable us to protect these valuable assets.  This Confidential Information
Policy sets forth the terms and conditions of the Company’s policy regarding the
protection of its Confidential Information.  This Confidential Information
Policy applies to all persons who render service to the Company and who acquire
Confidential Information of the Company, including, without limitation,
employees of the Company, independent contractors hired by the Company, and
others who render services to the Company through a loan-out or similar
arrangement.  The term “employee” as used in this Confidential Information
Policy includes all such persons and the term “termination of employment” with
respect to those persons who are not actual employees of the Company includes a
termination by the Company of the arrangement pursuant to which such person is
providing services to the Company.


Confidential Information


The Company is not required to (and should not be expected to) specifically
identify any information as being (or not being) “Confidential
Information.”  All proprietary information and materials, and all other
non-public information and materials, relating to the business of the Company,
its customers, suppliers, plans, prospects, and/or other employees and service
providers of the Company, will be presumed to be Confidential Information, and
will be so regarded by all employees.  Examples of proprietary and/or
Confidential Information shall include, without limitation, information
regarding:


·
non-public personal information of customers and suppliers of the Company

·
Company financial statements, budgets and projections, and accounting records

·
Company payroll and other Human Resources records

·
Company policies, procedures, and other manuals

·
Company forms and documents

·
Company files and records related to litigation or other legal/regulatory
compliance matters

·
Company marketing plans and materials

·
Company production reports and other internally generated reports

·
Company strategic plans

·
Company trade secrets, inventions, discoveries, know how and any data or other
information relating to same



Confidential Information shall be covered under this Confidential Information
Policy without regard to the form in which the information is kept (e.g. paper
hard copy, floppy disk, CD-ROM, in computer system).
 


la-1107299
 
A1-1

--------------------------------------------------------------------------------

 
Confidential



Employee Responsibilities


 
·
Employees are expected to exercise their best efforts to ensure that no
proprietary or Confidential Information is disclosed or released to any third
parties except as necessary in the normal course of Company business or as
authorized by the Board of Directors of the Company.



 
·
Employees acknowledge that employment by Company, either as an employee or
independent contractor, or pursuant to any services loan-out arrangement,
creates a duty of trust and confidentiality to Company with respect to its
Confidential Information.



 
·
Promptly upon termination of employment with the Company, the employee shall
return all proprietary materials, as well as any proprietary or Confidential
Information, to the Company, and in such event shall neither disclose nor make
any further use of such information for any purpose.



 
·
During the term of employment with the Company and after termination of such
employment, employees shall not disclose, use, induce, or assist in the use or
disclosure of any Confidential Information to any third parties, except as
permitted in writing by the Board of Directors of the Company.



 
·
At all times during the term of employment, employees shall promptly advise the
Company of any knowledge that the employee may have of any actual or threatened
unauthorized release or use of any proprietary or Confidential Information, and
shall take prompt and reasonable measures to prevent unauthorized persons or
entities from having access to, obtaining, or being furnished with any such
information.



Violations


Failure to comply with this Confidential Information Policy will be taken very
seriously by the Company, and may result in disciplinary or other action by the
Company, culminating in termination of employment with the Company.  The Company
intends to, and reserves the right to, pursue all available civil and criminal
remedies (including the right to notify appropriate law enforcement authorities
if Company suspects any illegal activities) if any activity undertaken or
knowingly permitted by any employee violates this Confidential Information
Policy and/or any applicable laws or regulations.  In such event, the Company
also reserves the right to seek and obtain injunctive relief to prevent any such
actual or contemplated violation.  Any employee who has violated this
Confidential Information Policy may be asked to provide a full accounting of,
and pay to Company, all gross profits, gains, earnings and proceeds received by
the employee or by any other person or entity as a result of any such
violation(s).  In the event of any legal action brought by Company or by (or on
behalf of) any employee to enforce or construe any of the rights, obligations or
other provisions of this Confidential Information Policy, the unsuccessful party
shall reimburse to the successful party all costs, legal fees and other expenses
incurred by the successful party in such action.
 
 
 
 
 
la-1107299
 
A1-2

--------------------------------------------------------------------------------